Citation Nr: 1625162	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  13-23 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a heart disorder, to include atherosclerotic heart disease.


REPRESENTATION

Veteran represented by:	Ralph Bratch, attorney


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1951 to January 1954 and from December 1954 to August 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This matter was last before the Board in June 2015, at which time the Veteran's claim was remanded for additional development.  For the reasons discussed below, there has not been substantial compliance with the remand directives, and another remand is necessary before the Board can adjudicate the Veteran's claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a heart disorder, to include atherosclerotic heart disease.  In support of his claim, he pointed to an in-service electrocardiogram dated July 1961 which was found by an attending medical professional to be abnormal and which led to the Veteran's suspension from his flying duties.  Post-service medical records show the Veteran has been treated for a number of heart conditions, including tachycardia, arrhythmias, premature atrial and ventricular contractions, mitral valve prolapse, and coronary atherosclerosis.

In June 2015, the Board remanded the Veteran's claim in order to afford him a VA medical examination for his claimed heart disorder.  However, a January 2016 Supplemental Statement of the Case indicates that the VA examination was never scheduled.  While it is not entirely clear from the record, there may have been some confusion regarding the outcome of the Veteran's case.  As such, the Veteran's claim is remanded in order to afford him a VA examination on this issue.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's claims file copies of all outstanding VA treatment records, to include any records dated after December 2015.  If no additional outstanding records are available, this fact should be noted in the Veteran's claims file.

2.  Then schedule the Veteran for an appropriate VA medical examination to determine the current nature and likely etiology of his claimed heart disorder.  The claims folder should be made available to and reviewed by the VA examiner for use in the study of this case.  Such examination should entail the taking of a complete medical history, as well as the conduct of a clinical evaluation and all diagnostic studies deemed warranted by the examiner.  All pertinent diagnoses should be fully set forth.

The VA examiner should then offer a medical opinion, with full supporting rationale as to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that any heart disorder, including but not limited to atherosclerotic heart disease, had its onset during the Veteran's periods of active duty or is otherwise attributable to his military service or any event therein? Consideration should be afforded service treatment records denoting an abnormal electrocardiogram for which the Veteran was suspended from flying in July 1961 and the medical data developed post-service as to the existence of various heart disorders.

(b)  Is it at least as likely as not (50 percent or greater probability) that any cardiovascular or heart disorder originated during the one-year period immediately following any separation from active service, and if so, how and to what degree was any such disorder manifested?

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




